EXHIBIT 10.1

June 26, 2009

SmithKline Beecham plc
980 Great West Road
Middlesex, TW8 9GS
Brentford England
Attention: General Counsel

SB Holdings Capital Inc.
One Franklin Plaza
Philadelphia, PA 19102
Attention: Secretary

Re:    Stockholders Agreement, dated as of August 16, 1999, between Quest
Diagnostics   Incorporated and SmithKlineBeecham plc, as amended


Dear Sir:

     Reference is made to the above-referenced Stockholders’ Agreement (the
“Stockholders’ Agreement”) and capitalized terms used but not defined herein
have the meanings ascribed to them in the Stockholders’ Agreement. This letter
is a written confirmation that you and we have agreed that it is in the best
interests of Quest Diagnostics’ shareholders to amend the Stockholders’
Agreement as described herein. Accordingly, Sections 4.01(a) and (b) of the
Stockholders’ Agreement are hereby amended to replace the word “tenth” with the
word “eleventh” and to hereby read as follows:

“Section 4.01 STANDSTILL PERIOD. (a) The “STANDSTILL PERIOD” shall mean the
period beginning on the Closing Date and continuing until the earlier of (i) the
eleventh anniversary of the Closing Date and (ii) the date on which the
Stockholder and its Affiliates, in the aggregate, beneficially own less than 10%
of the outstanding Company Common Stock.

     (b) In the event the Standstill Period is discontinued pursuant to Section
4.01(a)(ii), the Standstill Period shall be reinstated if, prior to the
occurrence of the event described in Section 4.01(a)(i), the Stockholder and its
Affiliates, in the aggregate, beneficially own 10% or more of the outstanding
Company Common Stock. Notwithstanding the foregoing, in no event shall the
Standstill Period continue past the eleventh anniversary of the Closing Date.”

--------------------------------------------------------------------------------



     The parties hereto agree that the provisions of the Stockholders’ Agreement
other than those described above shall remain unchanged. Please confirm your
agreement with the terms and conditions set forth herein by signing and
returning to us a copy of this letter.

  Sincerely yours,     QUEST DIAGNOSTICS INCORPORATED         By:          /s/
Robert F. O’Keef     Name: Robert F. O’Keef     Title: Vice President and
Treasurer


Agreed and accepted (including for purposes of Section 4.02 of the Stockholders
Agreement):

SMITHKLINE BEECHAM PLC     By:   /s/ Balbir Kelly-Bisla Print name: Balbir
Kelly-Bisla     for and on behalf of     Edinburgh Pharmaceutical Industries
Ltd.     Corporate Director     Authorized Signatory   SB HOLDINGS CAPITAL INC.
    By:   /s/ William J. Mosher Print name: William J. Mosher     Authorized
Signatory


2

--------------------------------------------------------------------------------